Mike Lantz, an employee of the Star Drilling Machine Company, made application to the Industrial Commission for the allowance of compensation for an injury to his eye, suffered by him while in the course of his employment.
The claim was denied, and, upon application made, a rehearing was had in accordance with the provisions of Section 1465-90, General Code. Upon such rehearing, the commission found that it had no jurisdiction of the claim and no authority "to inquire into the extent of disability or amount of compensation claimed."
An appeal to the common pleas court of Summit county was duly perfected, and, upon trial in that *Page 473 
court, at the close of all the evidence, the court instructed the jury to return a verdict in favor of the commission, and later overruled a motion for a new trial.
The question for determination in this error proceeding is whether the court committed error in directing a verdict for the commission, which ruling can be justified upon the record in this case only on the theory that there was no evidence tending to prove that plaintiff's condition was due to an injury suffered by him while in the course of his employment.
The record discloses that on a Saturday, while the plaintiff in the regular course of his employment was engaged in trucking castings, some of which weighed 150 pounds, which he placed on and removed from the truck, a cinder or some foreign substance flew into his eye, which necessitated his going at once to an eye specialist, who removed the substance from his eye, after which he went home.
The next day being Sunday, he did not work, and his eye appeared to be all right. Monday morning he did not "feel good," but went back to work, and, after working for about one hour and a half, he suddenly became substantially blind in the wounded eye. He thereupon went back to the specialist, who, upon examination, found that he had a hemorrhage in the back of his eye which prevented him from seeing with that eye. It was the opinion of the specialist and other doctors who examined plaintiff that said condition would not improve, and that he would always be substantially blind in that eye.
He went back to work, and, on a form of application for disability for less than a week, filed his claim *Page 474 
for compensation, which included medical expense for the first visit to the specialist. This claim was allowed, and the specialist was paid, but no further compensation was allowed. But before said claim was filed he quit work because of the condition of his eye, and some months later filed another application on a form furnished by the commission for a disability for more than one week, which claim being disallowed, a rehearing was had and an appeal taken, as hereinbefore stated.
The record discloses that said specialist was of the opinion that said hemorrhage was not caused by said injury to plaintiff's eye.
The evidence of an injury to plaintiff's eye on Saturday, which in so short a time was followed by blindness in that eye, would naturally give rise to the inference that such blindness was caused by such injury, and that was sufficient evidence to take the case to the jury.
On the motion to take the case from the jury, the trial court had no right to weigh the evidence and decide that said opinion of the specialist outweighed such inference.
The record further discloses that there was no evidence of a disease or pre-existing condition which in any way accounted for said hemorrhage, and that the opinion of the specialist was that the hemorrhage was due to said employee's lifting said heavy castings. But there is no suggestion that repeated lifting weakened the eye, and that in consequence of the nature of his employment the eye was gradually impaired, so that it became disabled; on the contrary, as has been said, the evidence is that the eye was not impaired or diseased before plaintiff was injured by *Page 475 
getting a foreign substance in his eye, that the hemorrhage was sudden, and also that in the opinion of the specialist said hemorrhage was due to an unusual strain in lifting.
There being no pre-existing diseased condition, or evidence indicating that the hemorrhage was due to natural causes, and there being evidence tending to prove that the hemorrhage was suddenly caused by an unusual strain in lifting, there was evidence of an injury which was also covered by the application which the commission denied.
If it were not for the opinion of the specialist the most natural inference would be that the blindness was caused by the injury to the eye, which it is conceded plaintiff suffered just a short time before the blindness appeared, and the specialist does not attribute the blindness to any diseased condition, but only to some injury received by plaintiff while in the course of his employment.
Under such circumstances, the trial court was clearly wrong in determining that, as a matter of law, plaintiff's blindness was not due to an injury. That question should have been submitted to the jury; and for error in failing to so do the judgment is reversed and the cause remanded.
Judgment reversed and cause remanded.
FUNK, P.J., and PARDEE, J., concur. *Page 476